 

07-cr-80128-KAM Document 11-2 Entered on FLSD Docket 11/20/2020 Page 1of1

Case 9

SL agz0-19
. Pf YOuoto
ZZ az00-19
SAS A0019
LL sTOO-T5

LO azoo-f5
A009

AD az00-f9
A fr 300-19

Ys g0S0-MyweD
Lo GL0-MYyHeD

SY FO0-1D

J gT00-1D

LP S018

Jo +SO0Ss
LD SO0SS
AL vs00ss

DD 'a020-19
“~ g0z0-f9

SP TEEOMEED

LS NS ATEO-NAD
Lf? ATEO-N3O

snjeqs ayeg uonisodsiq

uOrj2007

uondisseg

PCETETEOS

OSCTELE0a

e@@cTEtEos

LTCTETEOR

LT@TETEOS

7@e?TEteos

@@?TETeos

C@CcTeteda

DICTETEOS

SpS7z8ss3

€eS788SS

ELCLETEOS

€TZTETeoa

ETLCLETEOS

SS0088S3

ssoogesa

SS0088S3

66CTETEOS

66CTETEOR

S9P788S3

CT CT8sss

@LeTessa

apooieg
u0}}2907

JNIAZ1 AGNWY ONIGHVSay VOUS 40 INVES NNO’ Sa¥OdsY INVES (ONOd//N)
3NIAZ1 AGNVY SNIGUYSIY HLNOSTIZa WOXs Sayooay (onod//n)

3NIAZ1 AQNVY SNIGYVOaY VIAOHIVM WOUud SaxODay yNVa (ONOS//N)

NIAZT AGNWY DNIGHWOaY VIAOHIWM WOud SQYODay ANVE (ONOd//N)

YILUG WS ONIGUWDIY YNVE TWHaGaS WWIDUAWIAIOD IO"d SaYODaY (ONOs//N}
INIATT AGNVY SNIGUVDaY VORA SVL NOUS SOYODEY 3NOHd (ONOS//N)

ANIAST AGNVY ONIGYVO3Y INVES TYNAN ONIHSWM WO's SLNSINNDOG (onos//n)
JUNVaYLVMId TAINVG YOd SGYOIZY VINA JO INV (ONOS//N)

SALLINMOAS WILNSGNYd HLM

INNODOY S,ANIAZT ONIGUYD3u SALLINNDIS VIAOHIWM WON SLNZWINIOG (ONOA//N)
(Say ‘LgV) Twwad

ZINWID ONY TWD SO SLINSSY DNISSAIONd LYVD ONINIVLNOD saad € (oNos//N)
Add dOLWd¥1 OVIA ANOS (TSINSEEPNIANO)} PT-8T 43Y “LYOdaY NOLLYNINYXA

DISNSYOS X14 SNINIVLNOD SYSIC GAG 3NO 4O S3idOD J3YHL ‘TSWI8EEPMIWad (ONOSs//N)
YITSAUN NOCTSHS °3Y SLNSINNDO0 ANV@ SYSLNVId NOINN (ONOs//N)

ZDIMADINVYEA VM 23Y TWALOIA NOLONIHSVM IOUS SLNSWINDOG INV (ONOS//N)
SNIAT1 AGNVY 23¥ OD FILL ONV1 SS3udX3 WOYd SLNZWINDOG (onOSs//N)

213 ‘ANIAZ] SNIGUVOIY SAYOISY ONIddlHs (ONOS//N)

YAGNSLLG GIAVG :3Y NIBHDSNOW VS WO’ SLNSINDOd (onos//n)

SNISOY NUVI WOes SLNAIINDOG (onos//n)

LN3OV 3SVD Ad GSLISTION SLNAINDOG SNOANVTTSOSIN (ONOS//N)

SLIGINXS TWIML F1GISSOd ‘SA.LISASM S,3NIA31

JO S,09 “Y3QNIG LNAALLOIGNI ‘SLIGINXA ONY SYNZOdaNs ANNE GNVES (ONod//N}
NOLLVNIANVX3 SHL IO SLINSFY AHL

DNINIVINOD Gd GANMO Idd (T) ANO ‘{pO967ZE0S/8TST:4Su)TCAEZTOSWING (ONOS//N)
(T) XO LNSDV ISVD HOI Ad GACIAOUd SLNZWINDO 4O $3ld0D ONINYOM (ONOS//N)

ANJOV 3SVD YOId Ad GAGIAOUd SLNSIANDOG 40 S3IdO09 SNDWOM(zZ)xO8 (ONOS4//N)

uoldiuossg

STetosra
4£99226€03
Ovdecora
SS9ZL6€03
8S9226€04
OLOTTLba
8EceLora
pLOTT La
6TETI8vS
88967LE04

LCT8v8E03

GLTTECVA
S<TTE@ra
LLUTECva
QLTTECba
SLITECHA
ETelogya
9TZL6Er3
€8@86era
OLET LSPS
Testysra
orsepsta

apoweg

00:4 v007/S/E
00:4 1002/S/€
00:4 7002/S/€
00:2 v007¢/s/€
00:4 P007/S/€
00:4 7002/S/E
00:4 v007/EZ/€
00:8 ¥007/Z/9
00:8 ¥00Z/8/6
00:8 p00z/St/6

00:4 PO07/E/2T

00:4 S002/P2/T
00:Z S002/T/E
00% $002/T/E
00:8 $00¢/Z2/9
00:8 9002/8/Z
00:8 9002/2/8
00:8 800Z/0€/6
00:8 3007/08/6
00:8 6002/TT/E
00: OT02/TT/z

‘00: OTOZ/TT/z

Uo pai991|09

Jeauag
Jesauas
Jesouag
jesouey
jersuag
jesauay
jesrauag
jesauay
jesauag

je1sig

jeusig

jedauasy
Jesauay
[essus
je4ausy
Jesaua5
Jezauey)
jesouay
[esauas

jeusid
[esas
Jesauasy

adAy

STZZOT-I-AS TE

Tat
aT
vat
Sat

9at

8aT
6aT
czar
peat

9cat

cat
67at
OeaT
TEaT
cear
eeat
peat
Seat
Leal
seat
Seat

# way

 
